Citation Nr: 0702434	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ambler T. Jackson


INTRODUCTION

The veteran had active duty service from March 1970 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

In January 2005, the RO also granted the claim of entitlement 
to service connection for bilateral hearing loss and assigned 
a noncompensable rating, effective June 2004.  The RO granted 
the claim of entitlement to service connection for tinnitus 
and assigned a 10 percent disability rating, effective 
December 2004.  These claims are not currently on appeal 
before the Board.  A review of the record shows that the 
veteran's Notice of Disagreement only pertains to PTSD.  As 
such, the only claim before the Board is entitlement to 
service connection for PTSD.  

In June 2006, the veteran presented personal testimony during 
a Board video-conference hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served in Vietnam from September 1969 to July 
1971.  His service personnel records show that he was 
involved in the following campaigns:  Vietnam Winter-Spring 
1970, Sanctuary Counteroffensive and VN Counteroffensive 
Phase VII.  His service medical records show that he served 
with an infantry division.  His military occupational 
specialty (MOS) was listed as rifleman and light weapons 
infantry.  His records show that he received the Air Medal 
and the Army Commendation Medal.  

During the hearing, the veteran reported that while in 
Vietnam he was engaged in combat.  The Board finds the 
veteran's assertion to be credible given his MOS, medals 
awarded and campaigns he was involved in while in Vietnam.  
The question therefore becomes whether he has PTSD due to 
combat in Vietnam.  The record is insufficient to answer this 
question.  Therefore, the veteran should be scheduled for a 
VA examination to include an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination.  The claims 
folder including a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  
Inform the examiner that the veteran's 
stressors involves combat in Vietnam.  
The examiner should address the 
following:

a.  Whether a diagnosis of PTSD is deemed 
appropriate.  In this regard, the 
examiner should state whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.

b.  Whether there is a link between the 
current symptomatology, the diagnosis of 
PTSD  and the veteran's combat stressors 
in Vietnam.  

The report of examination should include 
a complete rationale for all opinions 
expressed.  

2.  The veteran must be furnished a 
supplemental statement of the case 
(SSOC).  Thereafter, the veteran and his 
representative should be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


